The Chancellor.
One course of proceedings in this court and another in the suprem^ court, relative to the same land, have produced the new and singular question, which is now to be decided.
" It is insisted by.the counsel of the petitioner, that Scrugham by his purchase from the sheriff, acquired the equity of redemption, or the land subject to the mortgage; and the counsel for Harriet Byron, contends, that Scrugham acquired no right whatever, by his purchase from the sheriff. The effect of the sheriff’s sale, is thus considered by both parties, as the cardinal question, upon this occasion.
If the sale by the sheriff had been made before the act in addition to the act concerning judgments and executions, of the twelfth day of April 1820, it is clear, that Scrugham would have acquired the equity of redemption, by the purchase. But it is urged, that since that act, a purchaser from the sheriff, acquires no title by the sale, until the expiration of fifteen months from the time of the sale, when a deed is given *97by the sheriff, if there has been no redemption. The sense-of that act, evidently is, that the sale made by the sheriff, be subject to redemption, during the term of fifteen months. The right acquired by the purchaser is all the right which the sheriff can sell, and for which a deed is to be given at the expiration of fifteen months, if the land shall not be redeemed. The purchaser acquires all the rights which the sale can give; but those rights may be divested by a redemption; and the execution of a deed, is postponed until the time for redemption shall elapse. The contract between the sheriff and the purchaser, is a valid contract of sale, vesting rights in the purchaser ; those rights may be subsequently defeated, if the defendant shall redeem, or they may be transferred to- another judgment creditor, if such a creditor shall redeem : but to treat the salé as a nullity, would be equally against the language of the statute and the sense of the contract. Scrugham then, by his purchase from the sheriff, acquired all the title of Willeminer Byron, subject to the antecedent mortgage ; and the tide so acquired, was a perfect right in, equity, subject to be defeated or transferred by a redemption; according to the statute.
As the mortgage was die first incumbrance, the right purchased by Scrugham from the sheriff, was extinguished by the sale made under the decree of this court. But it would be unjust, that the right purchased from the sheriff, should be extinguished, without an equivalent to the purchaser: and this principle so obviously just, is adopted by the eleventh section of the act concerning judgments and executions, which gives a remedy to the purchaser, when he is evicted for want of title in the defendant, or by reason of any prior incumbrance. Here, the right of the purchaser lias been extinguished by proceedings upon a prior incumbrance ; and compensation may be made to the purchaser, from the fund in this court.
Scrugliam has paid to the sheriff and the master, much more than the value of the land; the sums paid by him, have satisfied all the incumbrances; and the sum now in this court, is less than the excess of the sums paid by him, beyond the value of the land. The representative of the mortgagor, had an option to redeem the land by discharging the incumbraii*98ces, or to submit to a sale. The land not having been re--" deemed, has been converted into money ; and the representa- , . tive of WiHemmer Byron, can not be entitled in equity to any thing more than so much of the full value of the land, as might remain, after satisfying the incumbrances. The money is substituted in place of the land ; and as Scrugham after his purchase from the sheriff, might have applied to' this court to" redeem by discharging the mortgage,' Iiis equitable right to so much of the money as exceeds the Value of the land, seems clear. ■
' Scrugham has indeed, voluntarily paid much more than-the highest value of the land; and this fact so unusual,: is clear and undisputed. The different sales, and the confusion of so many different proceedings, have probably been the cause that a sum so far beyond the value of the land, has been paid; and.it can not be just, that Scrugham should suffer or that others should profit, by such a cause. If the various proceedings which have taken place, have been extraordinary or irregular," Scrugham has not been" the author or cause of any irregularity. What has been done, appears to have been done in good faith, by all the parties concerned in these transactions. Upon all the peculiar facts of the case, I am satisfied, that the balance of money now in this court, belongs in equity, to Scrugham ; and the application that it he paid to him, must he granted.